Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot due a new grounds of rejection.

Claim Objections
Claims 20 and 33 are objected to because of the following informalities.
Regarding claim 20, based on applicant’s fig. 6, it appears that the first clause should read “a tank configured to contain liquid to be supplied through a flow path to a print head, which ejects the liquid, 
Likewise, regarding claim 33, based on applicant’s fig. 6, it appears that the first clause should read “a tank configured to contain liquid to be supplied through a flow path to a print head, which ejects the liquid, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,072,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-36 of the instant application is/are anticipated by claim 10 of 11,072,195 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-22, 25-26, 29-30, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansyo (US 2009/0213163 A1) in view of Ota et al. (US 2013/0021417 A1).
Regarding claim 20, Bansyo discloses  a printing apparatus comprising:
a tank (4 or 3, fig. 1, para 42) configured to contain liquid to be supplied to a print head (2, fig. 1, para 42), which ejects the liquid (para 42), through a flow path (fig. 1);
a circulation unit (P, fig. 1) configured to circulate the liquid inside a circulation path including the flow path (5b,5c,5d, fig. 1); 
a suction unit (20b, para 25, 49, 57; see fan, fig. 1) configured to suck air from an intake port provided adjacent to the tank (Such an intake port does not appear to be explicitly disclosed in Bansyo.  However, such an intake port would have been obvious when viewing Bansyo in view of Ota.); and
an exhaust port configured to exhaust air sucked by the suction unit from the printing apparatus, the exhaust port being provided below the intake port (Such an exhaust port does not appear to be explicitly disclosed in Bansyo.  However, such an exhaust port would have been obvious when viewing Bansyo in view of Ota.).
Bansyo does not appear to explicitly disclose the following italicized portions:  a suction unit configured to suck air from an intake port provided adjacent to the tank; and
an exhaust port configured to exhaust air sucked by the suction unit from the printing apparatus, the exhaust port being provided below the intake port.
However, Bansyo, as modified by Ota, discloses the italicized portions: a suction unit configured to suck air from an intake port provided adjacent to the tank (Ota teaches an air cooling configuration comprising an air inlet port 91, exhaust port 93, fan 92, fig. 5, para 52. This cooling system cools ink cartridges 110A-110D. See para 64-67.  It would have been obvious to incorporate such an air intake at a location of the housing wall adjacent to Bansyo’s tank for the purpose of improving cooling by using cooler outside air.) and
an exhaust port configured to exhaust air sucked by the suction unit from the printing apparatus, the exhaust port being provided below the intake port (Ota teaches an air cooling configuration comprising an air inlet port 91, exhaust port 93, fan 92, fig. 5, para 52. This cooling system cools ink cartridges 110A-110D. See para 64-67.  It would have been obvious to incorporate such an air exhaust port at a location of the housing wall below the intake port for the purpose of optimizing the air’s cooling function.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansyo with the teachings of Ota for the purpose of improving cooling by using cooler outside air and for the purpose of optimizing the air’s cooling function.
Regarding claim 21, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, wherein the intake port faces the tank (see rej of claim 20 above).
Regarding claim 22, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, wherein, in a state where the suction unit is driven, air sucked from the intake port flows through the tank and the print head (see Bansyo’s fig. 1).
Regarding claim 25, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, further comprising: a supply path configured to supply the liquid from the tank to the print head (Bansyo’s 5b, fig. 1); and a collection path configured to collect the liquid from the print head to the tank (Bansyo’s 5c, fig. 1); wherein the circulation path includes the supply path and the collection path (see Bansyo’s fig. 1).
Regarding claim 26, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 25, wherein, in a state where the suction unit is driven, air sucked form the intake port flows through the circulation path (see Bansyo’s fig. 1).
Regarding claim 29, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, wherein the print head includes ejection openings arranged in an area corresponding to a width of a print medium (see Bansyo’s fig. 1).
Regarding claim 30, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, wherein the circulation unit circulates the liquid inside the circulation path including the flow path and the print head (see Bansyo’s fig. 1).
Regarding claim 32, Bansyo as modified by Ota, further discloses the printing apparatus according to Claim 20, wherein the circulation unit circulates the liquid inside the circulation path including the flow path and the tank (see Bansyo’s fig. 1).
Regarding claim 33, Bansyo discloses a printing apparatus comprising:
a tank (4 or 3, fig. 1, para 42) configured to contain liquid to be supplied to a print head (2, fig. 1, para 42), which ejects the liquid (para 42), through a flow path (see fig. 1);
a circulation unit (P, fig. 1) configured to circulate the liquid inside a circulation path including the flow path (5b,5c,5d, fig. 1);
a blower (20b, para 25, 49, 57; see fan, fig. 1) configured to cool the tank (see para 25, 49, 57); and
a cover provided with an exhaust port (Bansyo does not appear to explicitly disclose this.  However, this would have been obvious when viewing Bansyo in view of Ota.),
wherein the blower exhausts air from the exhaust port (Bansyo does not appear to explicitly disclose this.  However, this would have been obvious when viewing Bansyo in view of Ota.).
Bansyo does not appear to explicitly disclose the following italicized portions:  a cover provided with an exhaust port,
wherein the blower exhausts air from the exhaust port.
However, Bansyo, as modified by Ota, discloses the italicized portions: 
a cover provided with an exhaust port (Ota teaches printer walls 60, fig. 5 in which an exhaust port 93 is formed [para 52].  It would have been obvious to incorporate such an air exhaust port into Bansyo’s apparatus for the purpose of expelling the heated air.),
wherein the blower exhausts air from the exhaust port (Ota teaches an air cooling configuration comprising an air inlet port 91, exhaust port 93, fan 92, fig. 5, para 52. This cooling system cools ink cartridges 110A-110D. See para 64-67.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansyo with the teachings of Ota for the purpose of improving cooling by using cooler outside air and for the purpose of optimizing the air’s cooling function.
Regarding claim 34, Bansyo as modified by Ota, further discloses The printing apparatus according to Claim 33, wherein the cover is provided with an intake port (Ota teaches an air cooling configuration comprising an air inlet port 91, exhaust port 93, fan 92, fig. 5, para 52. This cooling system cools ink cartridges 110A-110D. See para 64-67.).
Regarding claim 35, Bansyo as modified by Ota, further discloses The printing apparatus according to Claim 34, wherein the cover includes a first cover and a second cover (Ota’s various walls, fig. 5), the first cover is provided with the intake port (Ota’s side wall, fig. 5), and the second cover is provided with the exhaust port (Ota’s bottom wall, fig. 5).
Regarding claim 36, Bansyo as modified by Ota, further discloses The printing apparatus according to Claim 33, wherein the circulation unit circulates the liquid inside the circulation path including the flow path and the print head (see Bansyo’s fig. 1).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansyo (US 2009/0213163 A1) in view of Ota et al. (US 2013/0021417 A1), and further in view of Kobayashi et al. (US 2017/0282569 A1).
Regarding claim 23, Bansyo as modified by Ota discloses all the limitations introduced in parent claims 20 and 22.
Bansyo as modified by Ota does not appear to explicitly disclose the printing apparatus according to Claim 22, wherein the print head includes a control board configured to control ejection form the print head.
However, Bansyo as modified by Ota, and further modified by Kobayashi, discloses the printing apparatus according to Claim 22, wherein the print head includes a control board configured to control ejection form the print head (Kobayashi discloses a control board mounted to the recording head 21, see para 32.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bansyo, as modified by Ota, with the teachings of Kobayashi for the purpose of facilitating control of the printhead.
Regarding claim 24, Bansyo, as modified by Ota and further modified by Kobayashi, further discloses the printing apparatus according to Claim 23, wherein, in a state where the suction unit is driven, air sucked form the intake port flows through the tank and the control board (This would be intrinsic to Bansyo as modified by Ota and further modified by Kobayashi.).
Claims 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansyo (US 2009/0213163 A1) in view of Ota et al. (US 2013/0021417 A1), and further in view of Ohtsu (US 2019/0193396 A1).
Regarding claim 31, Bansyo as modified by Ota discloses The printing apparatus according to Claim 30, wherein the print head includes at least one ejection opening (Bansyo’s printhead is inkjet), a printing element for generating energy used for ejecting ink corresponding to the ejection opening (Bansyo’s printhead is inkjet), and a pressure chamber which is an area facing to the printing element (Bansyo’s printhead is inkjet), the ejection opening ejecting ink supplied in the pressure chamber (Bansyo’s printhead is inkjet), and the circulation unit circulates the liquid inside the circulation path including the flow path (see Bansyo’s fig. 1) and the pressure chamber of the print head (Bansyo does not appear to explicitly disclose this limitation.  However, this limitation would be obvious when introducing the teachings of Ohtsu.).
Bansyo as modified by Ota does not appear to explicitly disclose the following italicized portion: and the circulation unit circulates the liquid inside the circulation path including the flow path (see Bansyo’s fig. 1) and the pressure chamber of the print head.
However, Bansyo as modified by Ota, and further modified by Ohtsu, discloses the following italicized portion: and the circulation unit circulates the liquid inside the circulation path including the flow path (see Bansyo’s fig. 1) and the pressure chamber of the print head (Ohtsu discloses circulation of the ink in the pressure chambers 25, fig. 11.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bansyo, as modified by Ota, with the teachings of Ohtsu for the purpose of improving ink viscosity.
Regarding claim 37, please note the rejection as set forth above with respect to claim 31.  Claim 37 is rejected for similar reasons as claim 31; detailed discussion is omitted for brevity.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Nagamine et al. (JP 2004-130578 A) (from IDS, dated 6/24/22)
Reads on claims 20,33, dated 8/9/22.
Teaches air intake port 20, fan 19, inherent exhaust outlet, fig. 4, para 17. Note that the entire inside of the apparatus is cooled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 27, 2022